 

Exhibit 10.9

 

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”) is entered
into as of August 8, 2016, to be effective as of July 1, 2016, by and between
Aqua Metals, Inc., a Delaware corporation (“Company”), and Steve Cotton
(“Executive”).

 

RECITAL

 

A.           The parties hereto have previously entered into that certain
Executive Employment Agreement dated January 15, 2015 (the “Employment
Agreement”).

 

B.           The parties hereto desire to amend the Employment Agreement as set
forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements contained herein, the parties agree as follows:

 

1.           Section 4.1 of the Employment Agreement is hereby amended by
deleting it in its entirety and replacing it with the following new Section 4.1:

 

“4.1           Salary. The Employee will be paid an annual salary of Three
Hundred Eighty Thousand Dollars ($380,000). Salary shall be paid on a
semi-monthly basis as adjusted from time to time. During employment, the Company
will pay Employee the annual base salary in accordance with the terms of the
Employee Manual less state and federal withholding and authorized deductions.”

 

2.           Section 4.5 of the Employment Agreement is hereby amended by
deleting it in its entirety and replacing it with the following new Section 4.5:

 

“4.5           Severance on Termination Without Cause Or For Good Reason. If the
Company terminates the Employee for any reason without Cause (including death or
Disability) or Employee resigns from the Company for Good Reason, the Employee
shall be entitled to (i) a severance payment of two year's annual salary at the
greater of the salary rate effective on the date of termination or the salary
rate of $380,000; and (ii) the cost or value of two year's benefits including,
without limitation, the cost of all insurance premiums and all other benefits in
effect on the date of termination for which the Employee is eligible, less all
federal and state withholding. The receipt of any severance or other benefits
pursuant to this Section will be subject to Employee signing, and not revoking,
a customary separation agreement and release of claims in a form acceptable to
the Company in its reasonable discretion. No severance or other benefits will be
paid or provided until the separation agreement and release agreement becomes
effective.”

 

 

 

 

3.           This Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

4.           Except as set forth in this Amendment, all other provisions of the
Employment Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as of
the date first written above.

 

  “Company”       Aqua Metals, Inc.,   a Delaware corporation         By: /s/
Stephen R. Clarke     Stephen R. Clarke,     Chief Executive Officer      
“Executive”       /s/ Steven Cotton   Steve Cotton

 

 -2- 

 

